Citation Nr: 0617711	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03- 19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously remanded in June 2004 and March 2005 
Board decisions, for additional development.


FINDINGS OF FACT

Hypertension is manifested primarily by systolic pressure 
that is predominantly 140-190 and diastolic pressure that is 
predominantly 78-100.


CONCLUSION OF LAW

The criteria for a disability rating for hypertension, in 
excess of 10 percent, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for an increased rating was 
received in June 2002.  In correspondence dated in June 2002, 
August 2004, and March 2005, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Where applicable, the claimant must be notified of 
the evidence necessary to establish an earlier effective date 
for the award of benefits.  Because this claim is being 
denied, any failure of VA to inform the veteran of effective 
date requirements is harmless error.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The RO has rated the hypertension as 10 percent disabling, 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Pursuant to such Diagnostic Code: 

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more 
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
38 C.F.R. § 4.101 Diagnostic Code 7101 (2005)

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2005).  

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his hypertension.  The 
evaluation of hypertension requires a mechanical application 
of the rating criteria.  Upon review of the cumulative 
medical evidence and application of the rating criteria; the 
Board finds that a disability rating in excess of 10 percent 
for the veteran's hypertension is not warranted.  

VA outpatient treatment records dated between May 2002 and 
May 2005 shows that the veteran's systolic readings have not 
been predominantly 200 or more, nor have his diastolic 
readings been predominantly 110 or more.  In fact, out of 
approximately twenty blood pressure readings, the veteran's 
systolic pressure exceeded 200 six times.  His diastolic 
pressure exceeded 100 three times.  The veteran underwent a 
VA examination in June 2002 and his three consecutive blood 
pressure readings at that time were 133/86, 140/86, and 
136/88.  The examiner opined that the veteran's hypertension 
was under fair control due to his multiple medication 
therapy.  

The veteran underwent a second VA examination in August 2004.  
Four consecutive blood pressure readings at that time were 
191/102, 218/99, 224/99 and 226/97.  He told the examiner 
that his blood pressure usually runs about 180/110.  Due to 
the high readings, he was sent directly to the Urgent Care 
for further evaluation and treatment.  It was discovered 
there that the veteran had not taken his medications prior to 
the examination.  After a physical evaluation and review of 
the veteran's claims file, the examiner noted the multiple 
inconsistencies in the readings and opined that the elevated 
blood pressure that are documented in the CPRS system may 
have been the result of the veteran not taking his medication 
prior to the examination, which was documented on at least 
two occasions.  

Although the veteran does require medication to manage his 
blood pressure, he does not have a history of diastolic 
pressure predominantly 110 or more or a history of systolic 
pressure predominantly 200 or more as reflected by the VA 
outpatient records.  Therefore, on the basis of the 
foregoing, the Board finds the veteran's hypertension does 
not meet the criteria for a 20 percent disability rating.  


ORDER

An increased disability rating for hypertension, in excess of 
10 percent, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


